DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5,  and 7are rejected under 35 U.S.C. 103 as being unpatentable over JIA CN 209388400 translation provided by Examiner in view of Chin  CN 1415951 A , translation provided by Examiner in view of Bak KR 101324813 , translation provided by Examiner.


KR 101324813
Re Claim 1, JIA discloses a cash counter with an infrared (infrared sensor)   light source for scanning imaging comprising: a cash counter body (Fig. 1) , the cash counter body comprising a cash feeding table (131)  , a cash dispensing assembly (Cash currency assembly ) , an infrared source  assembly, an infrared  source receiving assembly, a motor (12 ) , a transmission assembly (combinations of the conveying rollers  and twisting wheels) , a display screen (11) for displaying the number of cashes, a cash receiving assembly (141)  and a cash receiving rack (14) , wherein the cash feeding table (131)  is provided at an upper end of the cash counter body, and a cash inlet (13) is defined at a lower end of the cash feeding table (131) ; the cash dispensing assembly ( Cash currency assembly )  is arranged beside the cash inlet (13);
 the cash dispensing assembly (Cash currency assembly )  is configured such that each cash is rolled into the cash counter body (cash currency assembly comprises a roller and a cash discharging wheel sleeved on the cash-out roller, the fur is sleeved on the cash-out roller) and  enters a cash passing channel formed by a plurality of rollers in the transmission assembly; 
the infrared  (61 infrared sensor ) assembly and the infrared source receiving assembly (62 induction board/sensing plate  )  are provided to face each other (Fig. 5) ;
 a channel between the infrared  (61 infrared sensor )  assembly and the infrared (62) light receiving assembly constitutes a part of the cash passing channel (See section in the above structure, the banknote travels to the infrared sensor 61 and the sensing plate 62, the length of the infrared sensor senses the banknotes, so as to further determine the authenticity of the currency and denomination, banknotes travel to travel after contact with the fur 72, conveyed to the banknote 141 in the recipient 72)  ; 
the infrared (61 infrared sensor )  assembly emits infrared light onto each cash; the infrared receiving assembly is configured to identify the authenticity of each cash (the length of the infrared sensor senses the banknotes, so as to further determining the currency of authenticity and denomination) and the motor supplies power for the cash dispensing assembly, the cash receiving assembly and the transmission assembly to rotate, respectively (starting the motor 12, the banknote through the banknote inlet 13 of the banknote feeding assembly 2 to the assembly 3, the assembly 3 conveys the banknotes to the banknote outlet assembly 4 travel) ;  the number of the identified cashes is displayed on the display screen; the cash receiving assembly receives the identified cashes and transfers the identified cashes to the cash receiving rack (14; finally banknote through the banknote 141 transported to the money outlet 14;  count one by one banknotes from the banknote inlet 13 by the counter 15, and displayed on the display screen 11) ; 
JIA  fails to discloses that the infrared sensor  is an infrared  light source emitting assembly and identifying  the authenticity of each cash according to the strength of a voltage that the infrared light source emitting assembly penetrates each cash, by processing each cash by means of a logic chip of the infrared light source receiving assembly and then sending to a main control chip for fuzzy imaging.
However, Chen discloses the infrared sensor  is an infrared  light source emitting assembly and identifying  the authenticity of each cash by processing each cash by means of a logic chip of the infrared light source receiving assembly and then sending to a main control chip for fuzzy imaging (Abstract ).
Given the teachings of Chen it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JIA such that  the infrared sensor  is an infrared  light source emitting assembly and identifying  the authenticity of each cash by processing each cash by means of a logic chip of the infrared light source receiving assembly and then sending to a main control chip for fuzzy imaging
Doing so would provide  comprehensive analysis to obtain a group of arithmetic, from collecting on the spectrum data by the sensor through the single chip processing, comprehensive whole currency, accurately detect the truth of paper money. 
JIA invention as modified by Chen discloses all of the claimed limitations from above except for identifying  the authenticity of each cash according to the strength of a voltage that the infrared light source emitting assembly penetrates each cash.
However Bak discloses identifying  the authenticity of each cash according to the strength of a voltage that the infrared light source emitting assembly penetrates each cash ( See Abstract )In general, the infrared recognition method of banknotes which are widely used now includes an infrared light receiving sensor and an infrared light emitting element at intervals of 10 to 15 [mm], similar to a light emitting light source, and uses transmittance data on the entire banknote or a counting sensor. Infrared light is used to determine whether the forgery of the bill using the transmittance of the light emitting device.
Given the teachings of Bak it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jia as modified by Chen with identifying  the authenticity of each cash according to the strength of a voltage that the infrared light source emitting assembly penetrates each cash.
As suggested by Bak it is conventional in the art  to use Infrared light to determine whether the forgery of the bill using the transmittance of the light emitting device (Abstract).
Re Claim 2, JIA, Chen and Bak discloses the cash counter according to claim 1,  and JIA discloses wherein the cash counter body further comprises a plurality of counterfeit identification sensors (Watermark detection, color detecting component ) that assists in identifying each cash (colour verification component 5, the length inspection assembly 6, magnetic detection component 7 and watermark detection component 8 can use a variety of means for identifying banknotes, so as to improve the precision and accuracy of detection, increases the reliability of the utility model).  
Re Claim 4, JIA, Chen and Bak discloses the cash counter according to claim 1, and JIA discloses wherein a cash stopper  (Fig. 1 and Fig. 4, element not labeled but illustrated in front of wheel 141) for blocking cashes and preventing the cashes from scattering is provided outside the cash receiving rack (Fig. 4).  
Re Claim 5,  JIA, Chen and Bak discloses the cash counter according to claim 1, and JIA discloses wherein the cash dispensing assembly comprises a cash dispensing roller and a cash pressing roller (a conveying roller drives the conveying twisting wheel, twisting and pressing wheel is matched with the banknotes).  
Re Claim 7, JIA, Chen and Bak discloses the cash counter according to claim 1, and JIA discloses wherein a display cover is further arranged at an upper part of the cash counter body, and the display screen is provided on the display cover (Fig. 1).

Claim(s) 6  is rejected under 35 U.S.C. 103 as being unpatentable over  JIA CN 209388400 translation provided by Examiner in view of Chin  CN 1415951 A , translation provided by Examiner in view of Bak KR 101324813 , translation provided by Examiner as applied to claim 1  above, and further in view of Haung 205880997
Re Claim 6, JIA, Chen and Bak discloses the cash counter according to claim 1, but does not specifically disclose wherein the cash counter body further comprises a left cover and a right cover, and a handle which assists in carrying the cash counter body with hands is arranged between the left cover and the right cover.  
However Haung discloses wherein the cash counter body further comprises a left cover and a right cover, and a handle (40 ) which assists in carrying the cash counter body with hands is arranged between the left cover and the right cover (Figure 1; and see claim 4) .  
Given the teachings of Haung it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JIA as modified by Chen as modified by Bak with wherein the cash counter body further comprises a left cover and a right cover, and a handle which assists in carrying the cash counter body with hands is arranged between the left cover and the right cover.  
As suggested by Haung doing so is  a preferable technical solution for connecting the rotation of the top cover is provided with a handle (See translation ). 

2.	Claim(s) 3  is rejected under 35 U.S.C. 103 as being unpatentable over  JIA CN 209388400 translation provided by Examiner in view of Chin  CN 1415951 A , translation provided by Examiner in view of Bak KR 101324813 , translation provided by Examiner as applied to claim 1  above, and further in view of LU   CN204675425, translation provided by Examiner .
Re Claim 3, JIA, Chen and Bak discloses the cash counter according to claim 1, but fails to disclose  wherein two slidably-adjustable limiting pieces are provided at an upper end of the cash inlet, and different sizes of cashes are placed on the cash feeding table by adjusting the limiting pieces.  
LU discloses wherein two slidably-adjustable limiting pieces are provided at an upper end of the cash inlet, and different sizes of cashes are placed on the cash feeding table by adjusting the limiting pieces ( see transaltion the  left rack and the right rack are engaged with each other through the adjusting gear, the adjusting gear drives the left rack and the right rack relatively close or away. so as to adjust the relative distance between the left side plate and the right side plate, according to the paper sizes of different denomination currency to adjust a different currency placing platform set size),.
Given the teachings of it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JIA as modified by Chen as modified by Bak with wherein two slidably-adjustable limiting pieces are provided at an upper end of the cash inlet, and different sizes of cashes are placed on the cash feeding table by adjusting the limiting pieces.  
As suggested by LU doing  so would allow the paper sizes of different denomination currency to adjust to a different currency placing platform  size (See translation).

Conclusion
The following reference is cited but not relied upon:  Won et al.  discloses  a multi-pocket paper money counting apparatus having a paper money discriminating function and an auto binding function,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2876